DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1-10, the present invention is direct to An electronic component handling apparatus: Independent claim 1 identifies the uniquely distinct features of " a radio wave absorber, and a second opening that opens toward a transmission direction of the radio waves from or to the second antenna, and the thermostatic chamber and the anechoic chamber are connected to each other to make the first opening and the second opening face each other;"
As to claims 11-13, the present invention is direct to An electronic component handling apparatus: Independent claim 11 identifies the uniquely distinct features of " the socket cover has a reflector that reflects the radio waves radiated from the first or second antenna, the reflector is inclined with respect to a main surface of the socket body, the tester tests the DUT by transmitting and receiving radio waves between the first and second antennas while the DUT is electrically connected to the socket and the tester is electrically connected to the second antenna.;"
As to claims 14-16, the present invention is direct to a socket: Independent claim 14 identifies the uniquely distinct features of " wherein the socket cover has a reflector that reflects radio waves radiated from the first antenna, and the reflector is inclined with respect to a main surface of the socket body;"



The closest prior art, Goel et al. (US 9116232 B2) andShiota et al. (US 20020003037 A1) discloses conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other claims depend on independent claim allowed as the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached M-F from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	12/17/2021